Case 0:19-cv-61779-JEM Document 7 Entered on FLSD Docket 08/08/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-cv-61779-JEM

 DANIEL MONCADA,

        Plaintiff,

 vs.


 VOLKSWAGEN GROUP OF AMERICA,
 INC., a foreign for-profit corporation,

        Defendant.
  _____________________________________/

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff, DANIEL MONCADA, hereby notes that the above action is dismissed with

 prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(i).


 Date: August 8, 2019

  RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO DURAN, PA
  Counsel for Plaintiff                              Co-Counsel for Plaintiff
  8751 W. Broward Blvd., Suite 303                   4640 N.W. 7th Street
  Plantation, FL 33324                               Miami, FL 33126-2309
  T. 954/362-3800                                    T. 305/266-9780
  954/362-3779 (Facsimile)                           305/269-8311 (Facsimile)
  Email: rhannah@rhannahlaw.com                      Email: pduran@pelayoduran.com


  By      s/ Roderick V. Hannah                      By     s/ Pelayo M. Duran
          RODERICK V. HANNAH                                PELAYO M. DURAN
          Fla. Bar No. 435384                               Fla. Bar No. 0146595




                                                 1
